NOT FOR PUBLICATION WITHOUT THE
                  APPROVAL OF THE APPELLATE DIVISION

                                        SUPERIOR COURT OF NEW JERSEY
                                        APPELLATE DIVISION
                                        DOCKET NO. A-6047-12T3


                                          APPROVED FOR PUBLICATION
IN THE MATTER OF GOVERNOR CHRIS                  July 29, 2014
CHRISTIE'S APPOINTMENT OF
MARTIN PEREZ AS PUBLIC MEMBER 7              APPELLATE DIVISION
OF THE RUTGERS UNIVERSITY
BOARD OF GOVERNORS.

_______________________________________

           Argued May 12, 2014 – Decided July 29, 2014

           Before Judges Yannotti, Ashrafi and Leone.

           On appeal from an appointment of Governor
           Chris Christie to the Rutgers University
           Board of Governors.

           Leon J. Sokol argued the cause for appellant
           Stephen M. Sweeney, in his capacity as
           Senate President (Sokol, Behot & Fiorenzo,
           attorneys; Mr. Sokol, of counsel; Mr. Sokol
           and Steven Siegel, on the brief).

           David S. Frankel, Deputy Attorney General,
           argued the cause for respondent Governor
           Chris Christie (John J. Hoffman, Acting
           Attorney   General,  attorney;   Melissa H.
           Raksa,   Assistant   Attorney   General, of
           counsel; Mr. Frankel, on the briefs).

    The opinion of the court was delivered by

YANNOTTI, P.J.A.D.

    Stephen M. Sweeney, in his capacity as Senate President,

appeals   from   Governor   Chris   Christie's   appointment      of   Martin
Perez as a public member of the Rutgers University Board of

Governors.    For    the     reasons    that   follow,     we   hold   that   the

Governor's appointment was a proper exercise of his authority

under N.J.S.A. 18A:65-14.

                                        I.

    The      New    Jersey    Medical    and    Health     Sciences    Education

Restructuring Act (the "Act"), was enacted on June 28, 2012, and

signed by the Governor on August 22, 2012. L. 2012, c. 45,

codified as N.J.S.A. 18A:64M-1 to -43, and in other sections of

Title 18A. The Act restructured the higher education system in

New Jersey in order to improve the quality and increase the

efficiency    of    public    educational      services.    N.J.S.A.    18A:64M-

2(k); N.J.S.A. 18A:64M-29. To accomplish those purposes, the Act

required that its provisions be liberally construed. N.J.S.A.

18A:64M-29. Among the many reforms implemented by the Act were

governance changes to Rutgers University. N.J.S.A. 18A:64M-2(q).

    At issue here is L. 2012, c. 45, § 87, codified at N.J.S.A.

18A:65-14, which altered the composition of Rutgers' Board of

Governors. The statute provides:

               The   membership   of   the  board   of
          governors shall be classified as follows and
          consist of:

               a.   the president of the corporation,
          serving as an ex officio non-voting member;
          and




                                         2                              A-6047-12T3
              b.   15 voting members,

              i.   seven of whom shall be appointed
         by the Governor of the State, with the
         advice and consent of the Senate, with one
         of these members being a resident of Camden
         County, and one of whom shall be appointed
         by the Governor upon the recommendation of
         the President of the Senate and the Speaker
         of the General Assembly and who shall be a
         resident of Essex County, and

              ii. seven of whom shall be appointed
         by the board of trustees, from among their
         members, one of whom shall be a resident of
         Essex County and one of whom shall be a
         resident of Middlesex County, elected and
         serving under the provisions of subsection
         I.c. or I.d. of 18A:65-15.

              The first additional appointments made
         by the Governor pursuant to P.L.2012, c.45
         (C.18A:64M-1 et al.), shall not require the
         advice and consent of the Senate, but
         thereafter such advice and consent shall be
         required.

              All members shall serve for terms of
         six years[.]

         [N.J.S.A. 18A:65-14.]

    Section 87 amended subsection (b) of the statute, which

previously read:

              11 voting members,

              i.   six of whom shall be appointed by
         the Governor of the State, with the advice
         and consent of the Senate, and

              ii. five of whom shall be appointed by
         the board of trustees, from among their
         members  elected  and  serving   under  the




                                 3                     A-6047-12T3
             provisions     of    subsection        I.c.    or   I.d.    of
             18A:65-15.

                  All members shall serve for terms of
             six years[.]

             [N.J.S.A.   18A:65-14  (L.   1967,  c.   271,
             § 18A:65-14, eff. Jan. 11, 1968; amended by
             L. 1994, c. 48, § 177, eff. July 1, 1994).]

       Although the amendment suggests that the Governor appoints

seven members of the fifteen-member Board, the parties agree

that a close reading of subsection (b)(1) establishes that the

amendment     actually      increased         the    number      of     gubernatorial

appointments from six to eight, the seven specified appointees

plus   one   from   Essex    County       upon      the    recommendation     of    the

legislative leaders.

       The penultimate paragraph of the amended N.J.S.A. 18A:65-14

permits the Governor to make his "first additional appointments"

directly, without the advice and consent of the Senate. Section

153 of the Act provides that this provision and others shall

take effect on July 1, 2013, but allows administrative action to

be   taken   in   advance    of    that    date      as    may   be   necessary     for

implementation of the legislation.

       The   Governor    made     his   first       direct    appointment     to    the

expanded Board on December 19, 2012, when he appointed Perez, a

resident of Middlesex County, as Public Member 7. On May 13,

2013, the Governor nominated Camden County resident William M.




                                          4                                   A-6047-12T3
Tambussi to an existing vacancy on the Board "with the advice

and consent of the Senate." The Governor made his second direct

appointment to the Board on July 15, 2013, when he appointed

Richard   W.   Roper,       a    resident   of    Essex    County,    who   had    been

recommended      by   the       Senate   President    and    the    Speaker   of    the

Assembly. Perez was sworn in as a member of the Board on July

15, 2013.

     On   July    30,   2013,       Senator      Sweeney    filed    an   application

before this court for leave to submit an emergent motion on

short notice challenging Perez's appointment. The application

was denied that same day. The Senator filed a notice of appeal

on August 13, 2013, along with a motion to stay the appointment.

In response, the Governor filed a cross-motion to dismiss the

appeal, arguing that the Senator lacked standing, this court

does not have jurisdiction in the matter, and the appeal was not

timely filed.1

     We denied the Senator's motion for a stay, and reserved our

decision on the Governor's motion to dismiss. As we explain

herein, the Governor's motion will be denied.




1
  We note that the Senator's notice of appeal indicated that he
was pursuing the matter in his individual capacity. The Senator
filed an amended notice of appeal on September 12, 2013, stating
that he was pursuing the matter in his official capacity as
Senate President.



                                            5                                 A-6047-12T3
                                         II.

      We turn first to the Governor's contention that, because

the Senator is challenging Perez's right to hold office as a

member of the Board, his claim may only be asserted in an action

in   lieu   of       prerogative   writs       brought   in    the   Law    Division

pursuant to N.J.S.A. 2A:66-6. We do not agree.

      In New Jersey, prerogative writ actions have historically

been used by citizens to challenge actions of administrative

agencies. Alexander's Dep't Stores of N.J., Inc. v. Borough of

Paramus, 125 N.J. 100, 107 (1991).2 In order to streamline and

strengthen the prerogative writs practice, article VI, section

V, paragraph 4 of the 1947 New Jersey Constitution consolidated

the established prerogative writs into a single action which

"guaranteed      a    petitioner   the     same   rights      to   appeal   as   were

provided by those writs." Alexander's, supra, 125 N.J. at 107.

      Challenges to an individual's claim to public office had

historically been brought as an information in the nature of quo

warranto. See In re Fichner, 144 N.J. 459, 470 (1996) (noting

that unqualified officers may be removed under the writ of quo


2
  "Prerogative writs" is the name, derived from English law,
given to certain writs issued by the courts, Black's Law
Dictionary 1182 (6th Ed. 1990). New Jersey traditionally
recognized the prerogative writs of certiorari, quo warranto,
prohibition, and mandamus. In Re LiVolsi, 85 N.J. 576, 593
(1981).



                                           6                                A-6047-12T3
warranto); Swede v. City of Cifton, 22 N.J. 303, 315-16 (1956)

(observing that under the former Constitution, "the right and

title to a public office was triable only by an information in

the nature of quo warranto").

     In modern practice, the right to institute a proceeding in

lieu of the prerogative writ of quo warranto against any person

for unlawfully holding any office is embodied in N.J.S.A. 2A:66-

6. Pickett v. Harris, 219 N.J. Super. 253, 258 (App. Div. 1987),

appeal    dismissed,    114 N.J. 471    (1989).    A   proceeding    may     be

brought under this statute if an office holder was not lawfully

elected, did not meet residency requirements, or did not possess

other qualifications of the office. Id. at 259.

     On   the   other    hand,    the    writ    of    certiorari    was    used    to

"review the actions of inferior tribunals such as administrative

agencies." In re LiVolsi, supra, 85 N.J. at 594 n.18 (1981); Vas

v. Roberts, 418 N.J. Super. 509, 521 n.3 (App. Div. 2011). Thus,

a writ of certiorari involving state agency action corresponds

to the appeal presently allowed under Rule 2:2-3(a)(2). See D.J.

Miller    &   Assocs.   v.    State,    Dep't    of    the    Treasury,    356    N.J.

Super. 187, 192 (App. Div. 2002) (noting that appellate review

of   administrative      agency       action    under     Rule    2:2-3(a)(2)       is

essentially      the    substitute       for     the     common     law    writ    of

certiorari).




                                         7                                  A-6047-12T3
    Under     the   prior   practice,   when    the   administrative   act

challenged was the appointment of a public official, the writs

of quo warranto and certiorari could both be implicated. This is

explained in Vanderbach v. Hudson County Board of Taxation, 133
N.J.L. 499, 500 (Sup. Ct. 1946), aff'd, 135 N.J.L. 349 (E. & A.

1947). There, the court affirmed a resolution of the Board of

Taxation that had suspended the board secretary for misconduct.

Id. at 512. The Governor removed the existing board members and

appointed an entirely new board. Id. at 500. The court observed:

         The act of the governor in removing the old
         and appointing the new board was not under
         challenge at the time of the events herein
         recounted    nor,    with   the    exception
         hereinafter noted, has it since been. Had
         the old members of the board chosen, while
         still in possession, to dispute the legality
         of the appointment of the new members
         certiorari was available to them, Murphy v.
         Freeholders of Hudson County, 92 N.J.L. 244
         [E. & A. 1918]; and later, quo warranto,
         Murphy v. Ellenstein, 119 N.J.L. 159 [Sup.
         Ct. 1937].

         [Ibid.]

    Vanderbach thus indicates that the Governor's appointment

of Perez on December 19, 2012, was the sort of action that could

have been challengeable under the previously recognized writ of

certiorari.    Vanderbach    suggests   that,    after   the   challenged

official takes office, the procedural route to challenge the

official's possession of the office is by way of a quo warranto




                                    8                            A-6047-12T3
action.      However,      we   are    not       convinced    that     the       right     to

challenge       the   appointment      no    longer      existed   once         Perez    took

office, particularly in view of                    the nature of the challenge

brought in this case.

      As   we     understand    it,    the        Senator's   appeal       is    primarily

addressed to the Governor's action in appointing Perez without

the   advice      and    consent      of    the     Senate.   In     our     view,       that

challenge rests squarely within this court's jurisdiction under

Rule 2:2-3(a)(2). Therefore, we need not consider whether this

challenge also could have been brought under N.J.S.A. 2A:66-6.

      We note that, although Rule 2:2-3(a)(2) does not expressly

mention the Governor, we have held that the rule encompasses

appeals from actions by the Governor because such actions are

those   of    a   "state    administrative           agency   or   officer."        Bullet

Hole, Inc. v. Dunbar, 335 N.J. Super. 562, 571-72 (App. Div.

2000). See also Vas, supra, 418 N.J. Super. at 519.

      We     therefore     conclude        that    the   Senator     may     maintain       a

direct appeal under Rule 2:2-3(a)(2) to this court from the

Governor's action in appointing Perez to the Board.

                                            III.

      Next, the Governor argues that, if we determine that the

Senator may challenge the appointment in an appeal to this court

under Rule 2:2-3(a)(2), the appeal must be dismissed as having




                                             9                                     A-6047-12T3
been filed beyond the time prescribed by Rule 2:4-1(b).

    Rule 2:4-1(b) requires that an appeal from a final action

of a state administrative agency or officer be taken within

forty-five days from the date of notice of the action. Rule 2:4-

4(a) also permits the court to extend the time for appeal up to

thirty     days      for    good      cause        shown.       The      time      limitations

established        by      these    rules      are        generally          mandatory         and

jurisdictional. Joseph L. Muscarelle, Inc. v. State, Dep't of

Transp.,    175      N.J.    Super.    384,        394    (App.       Div.     1980),        appeal

dismissed,      87 N.J. 321    (1981).        Thus,       if   an    appeal        is   filed

beyond    the     time     limits   established           by    the      rules,     the      court

normally    lacks        jurisdiction    over        the       matter     and      it   must    be

dismissed. Ibid.

    The      Governor        contends       that,         because        the       Senator      is

challenging       the     appointment     made       on     December         19,    2012,      his

appeal should have been filed by February 4, 2013, pursuant to

Rule 2:4-1(b), or at least by early March 2013, if the time to

appeal is extended for thirty days, as permitted by Rule 2:4-

4(a).

    In response, the Senator argues that the appeal is timely

because    Perez's       appointment     was        not    operative         until      July    1,

2013, the date when N.J.S.A. 18A:65-14 took effect. The Senator

also argues that even if the time for appeal began to run on




                                              10                                         A-6047-12T3
December 19, 2012, when the appointment was made, the appeal

should be heard in the public interest.

    We are convinced that the Governor's appointment of Perez

was final on December 19, 2012, even though the statute under

which the appointment was made did not take effect until July 1,

2013. It is well established that "'an appointment to a new

office to take effect on the establishment of such office may be

made before the law establishing such office goes into effect.'"

Pashman v. Friedbauer, 4 N.J. Super. 123, 127 (App. Div. 1949)

(quoting 46 C.J. § 64 (1928)).

    Here, Senator Sweeney did not file a notice of appeal from

the appointment within the time prescribed by the court rules.

However, the Senator may have reasonably believed that the time

for appeal did not run because the Act had not taken effect, and

Perez had not been sworn into office. Under these circumstances,

it is appropriate to treat the notice of appeal as having been

filed as within time.

    In addition, even if Senator Sweeney's appeal was untimely,

this is the rare case in which the public interest requires that

we exercise jurisdiction and decide the issue presented. The

courts have from time to time considered appeals, although not

timely filed, in which issues of genuine public importance have

been raised. See Jacobs v. N.J. State Highway Auth., 54 N.J.
11                     A-6047-12T3
393, 396 (1969) (considering untimely challenge to Authority's

retirement policy for workers because of "the importance of the

public question involved"); In re Rodriguez, 423 N.J. Super.
440,   447   (App.    Div.    2011)   (declining   to   dismiss   appeal   as

untimely because it raised allegations of use of excessive force

by corrections officers); Rumana v. Cnty. of Passaic, 397 N.J.

Super.   157,   171   (App.    Div.   2007)   (noting   our   reluctance   to

impose the time bar of Rule 2:4-1(b) "where the issues raised

involve significant questions of public interest").

       The question of whether the Act empowers the Governor to

appoint Perez to the Board without the advice and consent of the

Senate is a matter of importance and interest to the Senate, the

University, the Board and the public generally. In addition, the

delay here was not excessive, and the Senator brought the appeal

within forty-five days of the effective date of the Act and

Perez's entry into office. We therefore conclude that the appeal

should not be dismissed as untimely.

                                      IV.

       The Governor further argues that Senator Sweeney does not

have standing to challenge Perez's appointment. He contends that

the Senator lacks a sufficient interest in the Board to support

an action challenging the appointment. He also argues that, as

an individual legislator, the Senator lacks standing to bring an




                                       12                           A-6047-12T3
action to protect the Senate's interest as a legislative body.

Again, we disagree.

      "New Jersey has a broad definition of standing when it

comes   to   challenging      governmental        actions."   Loigman    v.     Twp.

Comm. of Middletown, 297 N.J. Super. 287, 294 (App. Div. 1997).

New Jersey's liberal approach to standing is based in part on

the fact that our Constitution, unlike its federal counterpart,

contains no express language confining the exercise of judicial

power to actual cases and controversies. Crescent Park Tenants

Ass'n v. Realty Equities Corp. of N.Y., 58 N.J. 98, 107 (1971).

      Nevertheless,     New   Jersey    courts      are   reluctant   to      render

advisory     opinions    or    function      in    the    abstract,     and    have

"confined litigation to those situations where the litigant's

concern with the subject matter evidenced a sufficient stake and

real adverseness." Ibid. As we have explained, "[t]here must be

a substantial likelihood the plaintiff will experience some harm

if the court returns an unfavorable decision." Loigman, supra,

297 N.J. Super. at 295.

      We are convinced that the Senate has a strong interest in

exercising its authority to advise and consent to gubernatorial

appointments, if such advice and consent is required by law. We

are   also   convinced     that,   as     Senate     President,   Sweeney        has

standing to bring this appeal to advance that interest.




                                        13                                 A-6047-12T3
      Recognition          of    the    Senate       President's       standing        in   this

dispute is consistent with past practice. Indeed, the courts

have permitted the Senate President, the Speaker of the General

Assembly,        or   both,      to    participate      in        litigation      challenging

actions by the Governor or the Legislature. Abbott v. Burke, 164
N.J. 84, 87 (2000) (allowing Speaker to intervene in appeal "out

of   deference        to   the      constitutional       branches       of    government");

Karcher v. Kean, 97 N.J. 483, 487 (1984) (considering appeal

brought     by    the      Senate      President      and    Speaker        challenging       the

Governor's use of the line-item veto); In re Forsythe, 91 N.J.
141, 144 (1982) (allowing Speaker, the General Assembly, the

Senate      President         and      the    Senate        to     intervene      to    defend

redistricting statute); Gilbert v. Gladden, 87 N.J. 275, 278-79

(1981)    (considering           appeal       brought   by        individual      legislators

challenging practice of gubernatorial courtesy).

      The    Governor        argues      that    Senator         Sweeney     should     not   be

permitted        to   represent         the    Senate's          interest    in    this     case

because the Senate did not adopt a resolution authorizing him to

do so. We note that in General Assembly of New Jersey v. Byrne,

90 N.J. 376, 381 (1982), the Legislature had passed a concurrent

resolution authorizing the Senate President and Assembly Speaker

to begin a legal action to enforce certain legislation. However,

such a resolution is not required to confer standing on the




                                                14                                     A-6047-12T3
Senate President to further the Senate's institutional interests

through litigation.

       We conclude that the Senator has standing to challenge the

Governor's appointment of Perez to the Board in his capacity as

Senate President.

                                           V.

       We turn to the merits of the appeal. The Senator argues

that the Governor's appointment of Perez as Public Member 7 of

the Board is contrary to the plain language of N.J.S.A. 18A:65-

14 and is therefore ultra vires and unlawful. He contends that

under the statute, the Governor could only appoint Public Member

7 without the advice and consent of the Senate if the person so

appointed is a resident of Camden County, which Perez is not.

       The Senator maintains that, while the Governor nominated

Tambussi, a Camden County resident, to an existing vacancy on

the    Board,    this   does   not    satisfy      the   requirement   that       the

Governor's       appointees    to    the   Board    include   a   Camden     County

resident. The Senator says the Camden County resident must be

one of the two persons appointed to the Board without advice and

consent of the Senate.

       In response, the Governor contends that his appointment of

Perez is a proper exercise of the authority conferred upon him

in    N.J.S.A.    18A:65-14.    He    maintains     that   the    statute    merely




                                           15                               A-6047-12T3
requires that two of his eight appointees to the Board include

one    Camden          County    resident.     He    argues       that,   as   long   that

residency requirement is satisfied by one of his appointees of

the Board, he could select an individual for appointment for one

of    the       additional      seats   on    the    Board,   without      the   Senate's

advice and consent, even though that person does not reside in

Camden County.

       When interpreting a statute, our objective is "to discern

and implement the Legislature's intent." State v. Drury, 190
N.J. 197, 209 (2007); McCann v. Clerk of Jersey City, 167 N.J.
311, 320 (2001). To do so, we begin our analysis "with the words

of the statute because if the language is plain and its meaning

clear, the inquiry ends there." State v. Malik, 365 N.J. Super.
267, 274 (App. Div. 2003), certif. denied, 180 N.J. 354 (2004);

see also State, Dep't of Law & Pub. Safety v. Bigham, 119 N.J.
646, 650-51 (1990) (noting that "when a statute is clear on its

face,       a    court    need    not   look    beyond      the    statutory     terms   to

determine the legislative intent").

       Furthermore, "the words and phrases in the statute must be

given their generally accepted and ordinary meaning, and must be

examined         not     only    in   their    own   contextual       setting,    but    in

relation         to    surrounding      provisions     in   the     statutory    scheme."

Malik, supra, 365 N.J. Super. at 275-76 (citations omitted);




                                               16                                 A-6047-12T3
accord Body-Rite Repair Co. v. Dir., Div. of Taxation, 89 N.J.
540,    543    (1982).     We    may     not    "'rewrite      a    plainly-written

enactment'      or    engraft    'an   additional     qualification          which   the

Legislature      pointedly      omitted.'"      Donelson     v.     DuPont    Chambers

Works, 206 N.J. 243, 261 (2011) (quoting Mazzacano v. Estate of

Kinnerman, 197 N.J. 307, 323 (2009)).

       As we stated previously, N.J.S.A. 18A:65-14, as amended,

expanded the Board from eleven to fifteen members, and increased

the number of gubernatorial appointees from six to eight. The

statute provides that the Governor shall appoint those members

with the advice and consent of the Senate. One of those eight

members must be a resident of Camden County, and one must be a

resident of Essex County, appointed upon the recommendation of

the Senate President and the Speaker of the General Assembly.

The    statute       further    provides,      however,     that    the   Governor's

"first additional appointments" may be made without the advice

and consent of the Senate.

       Thus,    the    residency       requirements    in      N.J.S.A.      18A:65-14

apply generally to the eight Board members appointed by the

Governor. The term "first additional appointments" refers to the

two additional appointments permitted by the Act. The paragraph

granting       the    Governor     the     authority      to       make   those      two

appointments without the advice and consent of the Senate makes




                                          17                                   A-6047-12T3
no reference to the aforementioned residency requirements. As

the Governor points out, the Legislature could have written the

statute   to    impose    residency        requirements    for    the    "first

additional appointments" if that was its intention. However, the

Legislature imposed no such limitation.

    In support of his argument, the Senator asserts that, by

referring to the Act in the paragraph pertaining to the "first

additional appointments," the Legislature expressed its intent

that the "first additional appointments" be for the two newly-

created, residency-linked seats. We are not convinced by this

argument. As we read the statute, the Legislature intended that

the Governor's eight appointees would include two members that

meet the prescribed residency requirements. The Legislature did

not expressly provide that "first additional appointments" meet

those residency requirements.

    We    are   therefore      convinced    that   the    plain   language     of

N.J.S.A. 18A:65-14 supports the Governor's interpretation of the

statute. Since the Governor nominated a Camden County resident

to fill an existing vacancy on the Board, his appointment of

Perez to one of the additional two seats without the advice and

consent   of    the   Senate    was   an    appropriate    exercise     of    the

authority conferred on him by the statute.




                                      18                                A-6047-12T3
       Because the Legislature's intent can be discerned from the

plain       language       of   the        statute,      we     need   not    consider        the

legislative         history     of     N.J.S.A.         18A:65-14.     We    note,   however,

that,    if    statutory         language         is     ambiguous,     we    may    turn      to

extrinsic      evidence         as    an    aid    to    construction,       including        the

legislative history. DiProspero v. Penn, 183 N.J. 477, 492-93

(2005) (citing Cherry Hill Manor Assocs. v. Faugno, 182 N.J. 64,

75 (2004)); Burns v. Belafsky, 166 N.J. 466, 473 (2001). Indeed,

"[w]here       available,            the     official         legislative      history        and

legislative statements serve as valuable interpretive aids in

determining the Legislature's intent."                           Drury, supra, 190 N.J.

at 209 (internal quotation marks and citation omitted).

       In     support      of    his       interpretation         of   the    statute,        the

Senator      cites     a   legislative         staff      memorandum        prepared     by    an

assistant       counsel         to    the     Senate       Democratic        Majority,        and

distributed to all Democratic Senators on June 28, 2012, the day

that    the    legislation           was    passed.       The    eleven-page     memorandum

summarized the changes that would be implemented under the Act.

Section 4(a) of the memorandum stated:

               The Rutgers University Board of Governors
               would be expanded from 11 members to 15.
               The four new members of the Rutgers Board of
               Governors would be:

               i.     One member appointed by the Governor
                      (who must reside in Camden County), the
                      initial appointment would be without



                                                  19                                   A-6047-12T3
                   the advice and consent of the Senate
                   but   subsequent    appointments would
                   require advice and consent.

            ii.    One member recommended to the Governor
                   by the Speaker and the Senate President
                   and appointed by the Governor, who must
                   reside in Essex County.

            iii. Two members from the Board of Trustees:
                 one must reside in Essex County and one
                 must reside in Middlesex County.

      The memo does not support the Senator's interpretation of

the    statute.         It     sets        forth      the        assistant      counsel's

interpretation of the proposed law, but she is not a legislator.

Furthermore, even if the assistant counsel was a member of the

Legislature,      "statements         of     individual          legislators       are   not

generally    considered         to    be    a    reliable        guide   to   legislative

intent." State v. Yothers, 282 N.J. Super. 86, 104 (App. Div.

1995) (Skillman, J., dissenting) (citing W. Va. Univ. Hosps.,

Inc. v. Casey, 499 U.S. 83, 98-99, 111 S. Ct. 1138, 1147, 113 L.

Ed. 2d 68, 83 (1991)).

      In addition, the memorandum apparently was only provided to

Senators    of    one   political          party,    and    not    to    members    of   the

General    Assembly.         Moreover,      there    is     no    indication    that     the

Senators who received the memo read its summary of the changes

to N.J.S.A. 18A:65-14, or that they concurred in the analysis.

      The progression of the bill through the Senate provides

more insight into the Legislature's intent. Senate No. 2063 (the



                                                20                                 A-6047-12T3
"Bill"), as introduced on June 7, 2012, amended N.J.S.A. 18A:65-

14(b)(i) to increase the members to be appointed by the Governor

from six to nine, "with the advice and consent of the Senate,

two of whom shall be from a northern county in the State." S.

2063   (as   introduced      by   Senate,   June   7,   2012).   There   was    no

provision for the direct appointment of members by the Governor.

       The Senate Budget and Appropriations Committee reprinted

the Bill on June 18, 2012, to again provide for the Governor's

appointment of nine members with the advice and consent of the

Senate, but deleted the requirement that two members be from a

northern     county,   and    added   the   requirement     that   one    member

"shall be appointed jointly by the President of the Senate and

the Speaker of the General Assembly and who shall be a resident

of Essex County." S. 2063 (as reported by the S. Budget and

Appropriations Comm., June 18, 2012). The June 18, 2012, reprint

of the Bill also added the provision that the "first additional

appointments" made by the Governor would not require the advice

and consent of the Senate. Ibid.

       The Senate reprinted the Bill on June 21, 2012, reducing

the number of gubernatorial appointments to eight: "seven of

whom shall be appointed by the Governor of the State with the

advice and consent of the Senate, and one of whom shall be

appointed jointly by the President of the Senate and the Speaker




                                       21                                A-6047-12T3
of the General Assembly and who shall be a resident of Essex

County." S. 2063 (as amended by the Senate, June 21, 2012). The

Bill retained the provision allowing the Governor to make the

"first additional appointments" without the advice and consent

of the Senate. Ibid.

      The final reprint of the Bill was introduced on June 28,

2012. It altered the wording of subsection (i) to provide for

the appointment of seven members with the advice and consent of

the Senate, and one member, who is a resident of Essex County,

to be appointed by the Governor upon the recommendation of the

President of the Senate and the Speaker of the General Assembly.

S. 2063 (as amended by the Senate, June 28, 2012).

      For the first time, subsection (i) required that "one of

these members" be a resident of Camden County. Ibid. The final

reprint retained the provision allowing the Governor to make the

first additional appointments without the advice and consent of

the Senate, unchanged from the June 18, 2012, and June 21, 2012,

versions. Ibid.

      The legislative history of the Bill thus shows that there

was never a link between the Camden County residency requirement

and   the    Governor's     authority     to    make    the     first    additional

appointments      without      the   advice    and    consent    of     the   Senate.

Rather,     the   grant   of    authority      to    directly    appoint      members




                                        22                                    A-6047-12T3
pertained simply to the additional appointments allotted to the

Governor above the original six, and remained unchanged as the

number      of     additional      members,       geographical       requirements      and

other language was altered.

       In    his    reply    brief,    the    Senator      argues     that   Tambussi's

nomination to the Board does not satisfy the requirement that at

least       one    Board     member    reside       in     Camden    County,    because

Tambussi's nomination was never acted upon by the Senate, and in

fact, expired. We note that Tambussi was again nominated in the

current legislative session and his nomination was referred to

the Senate Judiciary Committee.

       In any event, as we have explained, the statute requires that

one of the Governor's appointees be a resident of Camden County,

and    another      a   resident      of    Essex   County,     appointed      upon    the

recommendation of the Senate President and the Assembly Speaker.

N.J.S.A. 18A:65-14(b)(i). The Governor nominated a resident of

Camden County to one of the vacant seats on the Board.

       If    the    Senate    does    not    give    its    advice    and    consent    to

Tambussi's nomination, one of the Governor's other nominees to

the Board would have to be a Camden County resident. This does

not,    however,        preclude     the    Governor     from   directly     appointing

Perez as a member of the Board, without the Senate's advice and

consent.




                                             23                                 A-6047-12T3
    We therefore conclude that the Governor's appointment of

Perez   to   the   Board,   without   the   advice   and   consent   of    the

Senate, was a lawful exercise of the authority conferred upon

him by N.J.S.A. 18A:65-14.

    Affirmed.




                                      24                             A-6047-12T3